UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6585


BENJAMIN RAY NABORS,

                Plaintiff - Appellant,

          v.

DEPUTY TIMMONS; DEPUTY GARRISON; SGT. KURTA; INVESTIGATOR R.
PLAXICO, ID #2022 Investigator LCSD; SHERIFF RICKY CHASTAIN,
LCSD; LT. BRIAN K. BRIDGES, LCSD Narcotics Officer; SGT.
JUSTIN R. MOODY, LCSD Narcotics Officer; MAJOR HUDSON, LCDC;
LT. LINDA SULLIVAN, LCDC; JUDGE W. COPELAND, Laurens County
Magistrates Office Laurens County; LT. MARENO FOGGIE, LCSD
Investigator; LCSD DEPUTY JAMIE LEE EDWARDS; CAPT. STEPHEN
WILLIAMS, LCSD Capt over Narcotics Officers LCSD; DEPUTY
MATTHEW A. VEAL; DEPUTY RHODES; LT. MARTY CRAIN; CAPT.
MICHAEL   COATS,  LCSD;   ATTORNEY  CAROLINE   HORLBECK,  of
Greenville Bar SC; LAURENS COUNTY, SC; ALEX STALVEY,
Attorney at Law SC Bar #71739; YATES BROWN, Jr. SC Bar
#78607; JERRY W. PEACE, 8th Circuit Solicitor’s Office
Greenwood SC; PAUL PAGE, LCSD Narcotics Officer; SOUTH
CAROLINA STATE LAW ENFORCEMENT DIVISION, Laurens Counties
Office Branch Director Capt SLED; SC ATTORNEY GENERAL SALLEY
WOOD ELLIOTT; MS. ELIZABETH PATTERSON WIYGUL, SC Bar #70785;
MR. L. CRAINE, PP of LCL; BILL MAYOR, Attorney SC Bar; CHIP
HOWELL, Attorney SC Bar; MIKE TURNER, JR., Attorney SC Bar;
SGT. JOHN BRAGG, LCDC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(0:12-cv-03301-DCN)


Submitted:   August 22, 2013                 Decided: August 26, 2013
Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin Ray Nabors, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Benjamin Ray Nabors appeals the district court’s order

accepting      the   recommendation   of    the   magistrate    judge   and

dismissing Nabor’s 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006).       We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.         See Nabors v. Timmons, No. 0:12-

cv-03301-DCN (D.S.C. Mar. 25 & 26, 2013).             We deny the pending

motions   to    appoint   counsel.    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                    AFFIRMED




                                      3